Citation Nr: 1143738	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from February 1970 to February 1973 and from November 1990 to July 1991.  He had additional inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), as well, over the course of some 17 years and 11 months.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, for reasons and bases that will be discussed, the Board is reopening this claim for service connection for a low back disorder because there is new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In an unappealed April 1982 decision, the RO initially considered and denied the Veteran's claim for service connection for a low back disorder, which he alleged was a residual of an injury sustained while in the military; however, the RO concluded there was no evidence of back complaints or treatment during service, despite his report of being injured in 1972.

2.  Since that April 1982 decision, however, a July 1972 Individual Sick Slip has been submitted denoting a back injury during service, as well as a medical nexus opinion relating the Veteran's low back disability to said injury during his service in 1972.

3.  This additional evidence regarding this claim has not been previously considered, is not cumulative or redundant of evidence already on file, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The RO's April 1982 decision denying the Veteran's claim for service connection for a low back disorder is final and binding based on the evidence then of record; however, new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claim for a low back disorder on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of this claim on remand.

The RO first considered and denied this claim in April 1982.  Although the Veteran reported having sustained a back injury in service, the RO noted that such an injury was not confirmed by his service treatment records (STRs).  The RO thus determined that a back injury did not occur during his service and that any then current back disability was unrelated to his service.

The RO appropriately notified the Veteran of that April 1982 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal that decision, but he did not.  So it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran filed a petition to reopen this claim in October 2006.  When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).


Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence that has been added to the record since the last final and binding disallowance of this claim, regardless of the specific basis of that denial, which, in this case, was the RO's April 1982 decision.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  


As justification for reopening this claim, the Veteran submitted a December 2006 medical opinion from Dr. M.C., who opined that the Veteran's low back disability dates back to his military service.  There also is a July 1972 Individual Sick Slip documenting a back injury in service.  Since these reports were not of record at the time of the RO's April 1982 decision, they are both new and material to this claim.  See Hodge and Shade, supra.  Indeed, according to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records (such as the Individual Sick Slip mentioned in this instance) that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  Accordingly, this claim for service connection for a low back disorder is reopened.


ORDER

The petition to reopen the claim for service connection for a low back disorder is granted, subject to the further development of this claim on REMAND.


REMAND

The Board finds that additional evidentiary development is needed before it can readjudicate the Veteran's claim for service connection for a low back disorder on its underlying merits.  

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24),106; 38 C.F.R. § 3.6(a), (d). 

In reviewing the Veteran's medical history, there was no pre-existing back disability noted during his July 1969 pre-induction examination.  The same is true for his November 1972 separation examination.  He also denied any recurrent back pain.  

During a more recent July 1996 Army Reserves' examination, his musculoskeletal system again was considered normal and no back disability was reported.  He also again denied experiencing any recurrent back pain.  

But included in the STR packet is a 1998 report from Dr. M.C. noting the Veteran was incapable of performing his Army Physical Fitness Test because of an acutely herniated lumbar disc.  This commenting physician further noted that the back pain had begun in March of that year (so in March 1998).

A June 2003 private report from Dr. G.D.B. shows the Veteran was receiving treatment for back pain and symptoms involving his left lower extremity.  And in reporting his medical history, it was noted that he had injured his back in December 2002 while lifting ramps for his trailer.

In January 2007, he submitted the Individual Sick Slip dated in July 1972 confirming he had sustained a back injury during that earlier period of service.  No other information is reported.  He also, as mentioned, has submitted a December 2006 medical statement from Dr. M.C. indicating that he began treating the Veteran in July 1990 and, as is particularly relevant to this claim at issue, began treating him for a herniated disc and other spinal abnormalities in April 1997.  He added that the Veteran reported a prior history of a back injury when completing his intake history in 1990.  He also added that an orthopedic specialist in 2001 had documented the Veteran's account of a 25-year history of back problems when reporting his medical history, so seemingly dated the then current disability back to the injury in service in 1972.  A herniated disc was documented on a March 1998 magnetic resonance imaging (MRI).  This physician concluded that the Veteran's back problems began in 1972 during his military service.

The Veteran had a VA compensation examination in February 2011 for an opinion concerning whether his low back disability was incurred in service.  He said that he originally had injured his back while carrying a box upstairs during service.  He also said that he was seen on 2-3 occasions during his initial active duty period.

After separation from service, he was involved in a motor vehicle accident, hurting his back in 1974 or 1975; however, he did not recall the physician that had treated him at that time.  In the 1980s and 1990s, he was referred to a neurosurgeon, Dr. G.D.B., while working at the battery factory.  In 1994 or 1995, he received treatment for back pain after he slipped and fell.  

After physical examination and review of the Veteran's history, the evaluating licensed nurse practitioner ultimately concluded the Veteran's back disability was not incurred during his AD service.  She cited the numerous intercurrent injuries he had sustained since service as more likely causes.  But while she focused on the causative factor, unfortunately, she did not comment on whether his low back disability alternatively was aggravated during his period of AD in 1990-1991 or during any other period of qualifying service, such as while on ACDUTRA or INACDUTRA.  The Board is required to review and consider all potentially relevant evidence in the file and all possible bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).


It is clear from these records mentioned that the Veteran had a chronic, i.e., permanent low back disability as early as April 1997.  What is less clear is whether he had chronic disability prior to 1997.  He reported that he began seeing the neurosurgeon Dr. G.D.B. in the 1980s, therefore, there is the possibility that he had a chronic low back disability even then.  This would be significant in consideration of whether he aggravated any pre-existing low back disability either during his period of AD beginning in November 1990 or any service since.  Records from this physician would be helpful in this determination.   

In this regard, the Board also has reviewed the available evidence in the file and the exact dates of the Veteran's INACDUTRA and ACDUTRA service have not been clarified.  His DD Form 214, Armed Forces of the United States Report of Transfer or Discharge from the Army, shows that he had nearly 18 years of inactive duty.  The dates he served on INACDUTRA are not apparent from this record and no effort to clarify these dates has been undertaken.  This information is in the possession of a Federal department or agency and, therefore, falls under the purview of 38 C.F.R. § 3.159(c)(2) and (c)(3) and the duty to assist.

It is already known he served on AD from February 1970 to February 1973 and from November 1990 to July 1991 and had additional INACDUTRA service in the Army Reserves.  The record indicates that he was deactivated in 1999.  Thus, for his claimed condition, if due to disease or injury, it must be determined whether it was incurred or aggravated during active military service while on AD or ACDUTRA.  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of the exact dates the Veteran was on ACDUTRA and INACDUTRA in the reserves.

Also request and obtain any additional STRs or personnel records concerning this additional service.  If no such additional records exist, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his low back disability.  If he has, and the records are not already in the file, then obtain them with his cooperation.

These records should include, but are not limited to, those from Drs. M.C. and G.D.B. that date from the 1980s.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).


3.  Afterwards, forward the claims file to the clinician that performed the February 2011 VA spine examination of the Veteran for an addendum opinion concerning the alternative possibility that any pre-existing low back disability (such as from the intercurrent injuries he has sustained outside of service) was aggravated during or by any subsequent qualifying period of service, whether on AD, ACDUTRA or INACDUTRA.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of aggravation.

All diagnostic testing and evaluation needed to make this additional determination should be performed.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand.  

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on the determinative issue of causation or aggravation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for any scheduled additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Then, in light of the additional evidence, readjudicate this claim for service connection for a low back disorder on its underlying merits.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


